-
                              -                                       5-
                                                                      Po
                                                                                    g
                                                                       z5
                                                                       p ;
                                                                                    rt.   2
      'The Court's ?A.tention has k e n drawn to two clgi2ics                m
                                                                     ., -,

tians ~ e e . t e d i- the Rules for t h e Sissua?,i".c;_tior~ a & : ' ~ u q B
                                                                   2          <-3

stitntior of J u d g e s adapted by thi.s C ~ m r ton S e p t e n ec- 2 h .b
                                                                              a-
                                                                               .
                                                                      ,,-
11988, and new codified at              3-1-8'11 thrnugi- -8115z7,c:m
-
herticns 3-1-904 (1)i a j and (b), "!CAP are n c d k f i e r l as f%Zow,-s:
                                                                    C
                                                                           4




              ia)     A xatio-: "ro      silbstit~tlon of a $ + 1 + Y ~ - _
                                                                .-i. -
                                                                     :L, &*
                                                                          ,

     judge s h l l be made by fiLicg a written motinn with
     i k -. clerk, as f o l i c w s :
      LA,.:
             st ~ k . ~ ,
                . . , rlndersiy.re6 ilerehv -.loves f o r sill,ti.iiltinn
                . .
     of District Sudge -              -                   -            -
     in this case.'
             k cacv of the nation s h a L I be served uscn a >i *l
                     .-
     parties tc the proceeding and the clerk shall
                                                        *~
     immediately n i i : the jueqe aad the rirst j u d g e in
                          itfy
     jurisdiction, i f there has already been a rubstitu-
     kiorr.       A"er     a tine1,y ?icltion has been f i l , e d , the
     substitnted 3adqe shall have nn power to act on t h e
     merits of t h e cause or to d e c i d e Legal issues
     therein, ard shall call in m o t h e r j u d q e .        However,
     a resident district ;udge who has previnusiy keen
     s.o~bstitutec':      from "ihe case mas: agree to set the
     calendar, draw a i u r v , cs:nnduct a11 routine matters
     ineluding arrai-;-ireotcs, .          e     i   r pretrial con-
     &trences in civil cases, and other matters which do
     i ,
      -

     not 90            thc n;erits of t h e c;;sc, if t h e jaiJqc ip
     j nrisdicticn a u t h n r i z c ? r t h e same.
                                         .'
             ( b ) The first urstric"-~*o
                                   ~
                                                           eltho l i s
     substituted or eisqua4.ified for cause s i . ~ a . l l h a v e
                                                                   .
     t h e d u t y of c 2 i l 4 . n g L-; a l l c;uhsequnot a1stri-t
                                                                 ,


     jusges.      In a r n o l t i - j u d g e court all other judses in
     that ccart shall be called, ir accordance with that
     court%       iinterral operati-ig T L I ? O S ~ before a j u d g e
                       -
     from another czstrict caurt is called in. It shell
                        ~




     be the dot:^ ef the clerk o f court to star~pthe name
     ~ $ t h e j;dqc? to whom t k ; e czso js assj-q-ec? 03 t h e
          5                                          .
     face
                                                    -   ~
                cf the i z i t i , c i L p l e a a r n q , coxplzint, order to
        .
        -
     .hnw       c a a s e , or infcrmaticn, and a .-l c a n i n s thereof.
                                                             i

     IT         ioilim;"R"fj            that         above ~ G F - ~ C ? ~ ? F I I ? C t.7 ss
                                                    %he

.
>          '-
                      and     (   )      >%Cn, 2re effective as sf tl:e date o f
this or2er,
     w h - Clerk of this                  C011j:t   i s directed to - ? a i l   opies of
this order to ths failowiag:
     %          .,
      c Pode Cormissioner o>"".~- S t 2 t e ? (ifp.<cntana;
     District Court Judges of the State o f Montafia;
     Clerks o f t h e 7istrirt Court.; O F the "ate      of kI9ntar:;i;
      vni .- ,
       a..-          stateS       r\:
                                  t     #-*.-:      Cniirt   ~ a d g t ?of
                                                                         ~   the State of
Xontana;
     Iresidefit
     rn                an*.       F::eci?t.ixie     Director c f      the State Bar of
&<cnta.ra,      with, direction that it he oubiished in the Montana
Lawirer;
-d-


      prnsi;icnr 2nd ~:.:ecutii-e Direc",or of t                             Montana Trial
Lawyers Association.
     i ) p . ' _ ~ ";-is "S 8 T%
                   ~     6 "has. of Novercber, 19m9,